Citation Nr: 0714337	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He served in Vietnam, and his decorations include the 
Combat Infantryman's Badge and the Purple Heart.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Low back disability was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active military service, nor may degenerative joint disease 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in April 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it would get his service 
medical records, and other military service records if 
necessary.  The veteran was informed that if he had any 
evidence in his possession pertaining to the claim, he should 
submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  VA has not provided the 
veteran with an examination in connection with the claim for 
service connection; however, the Board finds that an 
examination was not necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).   

The Board does not find that a post service low back 
disability may be associated with the veteran's active duty.  
The veteran's February 1970 separation examination shows that 
the examiner reported that the veteran had a normal spine and 
other musculoskeletal parts, and the veteran reported that he 
did not have, and had not had, back trouble of any kind.  
This is evidence showing that any low back problems 
associated with the veteran's injury in service were only 
acute and transitory.  It is noted that service medical 
records do not show any complaints of or treatment for low 
back pathology in service.

The first clinical showing of low back problems after service 
was in July 1992.  Thus, there is a lack of evidence of 
continuity of symptomatology in the treatment records.  It is 
noted that in the years after service, there were other 
claims filed.  Medical records and examinations conducted for 
those claims fail to reveal any complaints of findings 
referable to the back.  Service connection has been 
established for missile injury residuals and denied for a 
skin disorder.  

The first showing of any low back problems is years after the 
veteran's discharge from service, which is evidence against a 
finding that the post service disability "may be" 
associated with service.  Thus, to the extent that the 
veteran has alleged that he has had a low back disability 
since service, the Board accords little to no probative 
value.  Therefore, the Board finds that the veteran's low 
back disability does not meet criteria to warrant a VA 
examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he injured his back in Cu Chi, 
Vietnam, in April 1969 when a mortar round knocked him off 
balance and he fell against the metal edge of a bunker.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as degenerative 
joint disease, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is aware that the veteran received a Combat 
Infantryman's Badge for his service in Vietnam, and thus is a 
combat veteran and entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 2006).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.  Section 
1154(b) addresses the combat veteran's ability to allege that 
an event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The veteran 
has asserted that he injured his back during combat.  The 
veteran's account of the injury is consistent with the 
circumstances and conditions of his service and is 
satisfactory evidence that an injury occurred in service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 
after a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the 
veteran's current disability is related to that injury, or to 
the veteran's active military service. 

The veteran's February 1970 separation examination shows that 
at that time the veteran had a normal spine and other 
musculoskeletal parts, and that he reported that he did not 
have, and had not had, back trouble of any kind.  This is 
evidence showing that any low back problems associated with 
the veteran's injury in service were only acute and 
transitory.  In fact service medical records do not show that 
he received any such treatment.  The Board gives evidence 
such as this, recorded contemporaneously with treatment and 
service, high probative value.  The first showing of any back 
problems was in the July 1992.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service). 

Additionally, as was noted above, appellant had filled claims 
with the VA in the years shortly after service.  In 
examinations and other records for those claims, there was no 
indication that he had chronic back pathology.  Service 
connection was granted for residuals of missile injuries, and 
denied for a skin disorder.  In the medical records used to 
make these early decisions, no back complaints or findings 
were noted.

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between the in-service 
injury and the veteran's claim for a low back disorder.  The 
July 1992 VA outpatient records show that the veteran 
reported having low back pain for about a week.  The 
diagnosis was low back spasm.  VA outpatient reports from as 
early as March 1998 show that the veteran has degenerative 
joint disease of the lumbosacral spine.  In January 1998, the 
veteran reported that he has had low back pain since 1970 and 
that it is related to "war wounds."  While the evidence of 
record shows that the veteran has a current low back 
disability, none of the competent medical evidence shows that 
the veteran's current low back disability is related to 
service.  Furthermore, there is no competent medical evidence 
of record showing degenerative joint disease manifested to a 
compensable degree within one year of the veteran's release 
from active duty, and it is not presumed that degenerative 
joint disease was incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran has stated that his low back 
problems began in-service.  The Board does not doubt the 
sincerity of the veteran's belief that he developed a low 
back disability from an injury in service.  The veteran could 
render an opinion as to having pain, or any other common 
symptom of a low back disability, while he was in service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As noted above, the 
veteran's combat status would not allow him to allege that 
there is a relationship between the low back disability he 
currently has and the injury he had in service, as that 
requires a medical opinion.  See Caluza, 7 Vet. App. at 507; 
Espiritu, 2 Vet. App. at 494.  Thus, his statements do not 
establish a nexus between the current disability and service.  
Moreover, as noted above, the only medical evidence on file 
is against the claim.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service low back disability, 
continuity of symptomatology associated with a low back 
disability, and a nexus between the post-service diagnosis of 
a low back disability and service.  Thus, service connection 
is denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for low back disability is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


